DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Convery et al. (“Convery”)(US 2016/0101428) in view of Mickelson et al. (“Mickelson”)(US 9,409,184), EvoWash (NPL No. 1, submitted in IDS dated 2/18/2021) and legal precedent.
Convery (fig.  1-6) teaches a portable aggregate processing plant, comprising:
(re: certain elements of claims 1, 16, 18, 19) a portable chassis (2) (fig. 4; para. 12, 38 teaching portable aggregate processing system);
 a vibratory classifier screen (10) supported on said portable chassis, said vibratory classifier screen having a plurality of classifying decks (fig. 4; para. 39);
 a primary sump supported on said portable chassis, said primary sump disposed beneath said vibratory classifier screen, said primary sump disposed to receive at least a fraction of undersize material passing through at least one of said plurality of classifying decks; a primary pump, said primary pump configured to pump material from said sump to an elevated location elevated with respect to said sump (para. 39 teaching sump delivering material to elevated location comprising first set of angled hydrocyclones near 20); 
a primary hydrocyclone (near 20), said primary hydrocyclone having a first underflow having a primary hydrocyclone central axis, said primary hydrocyclone central axis disposed at a non-zero primary hydrocyclone angle with respect to vertical (fig. 4 and para. 39, 40 showing set of angled hydrocyclones); and
 a primary dewatering screen (30), said primary dewatering screen disposed to receive an underflow from said primary hydrocyclone (para. 40, 41);
 (re: certain elements of claims 3, 4, 16) wherein said primary pump comprises a submersible pump, said primary pump being disposed at least partially within said primary sump (para. 39 teaching centrifugal slurry pump);
 (re: claims 7, 22, 27) a fines recovery subsystem in communication with said primary hydrocyclone, said fines recovery subsystem comprising: 
a fines recovery subsystem hydrocyclone (50); and
a fines recovery subsystem vibratory dewatering screen disposed to receive at least a portion of an underflow of said first fines recovery subsystem hydrocyclone (fig. 4 near 50; para. 46-50 teaching second set of hydro-cyclones connected to a further dewatering screen 70);
(re: certain elements of claims 11, 24, 26) wherein said first fines recovery subsystem hydrocyclone is disposed at a non-zero angle with respect to vertical (fig. 4 near 50);
(re: claim 12) wherein said fines recovery subsystem further comprises:
 a second fines recovery subsystem hydrocyclone (50); and
 a fines recovery subsystem vibratory dewatering screen (70) disposed to deposit at least a portion of an underflow thereof onto said fines recovery subsystem vibratory dewatering screen,
 wherein said fines recovery subsystem vibratory dewatering screen is oriented to discharge material to a side of the plant (para. 46-50 teaching discharge conveyor);
(re: claims 13, 28) wherein said first fines recovery subsystem hydrocyclone is configured to produce a finer underflow than said primary hydrocyclone (Id. teaching fines processing).

Convery as set forth above teaches all that is claimed except for expressly teaching
 (re: certain elements of claims 1, 16) said chassis supported on a plurality of wheels;
(re: claims 2, 15, 17, 30) wherein the plant has a road-portable height in an operating configuration of the plant;
(re: claims 5, 6, 20, 21) wherein said primary hydrocyclone angle is between 30 and 60 degrees;
(re: claims 8, 23) wherein said fines recovery subsystem further comprises:
 a fines recovery subsystem sump disposed to receive undersize material and water passing through said fines recovery subsystem vibratory dewatering screen;
 (re: claims 9, 24) wherein said fines recovery subsystem sump is disposed to receive at least a portion of an overflow of said primary hydrocyclone;
(re: claims 10, 25) wherein said fines recovery subsystem further comprises:
 a submersible fines recovery subsystem pump disposed at least partially within said fines recovery subsystem sump;
(re: claims 14, 29) wherein said fines recovery subsystem further comprises:
 a fines recovery subsystem sump disposed to receive undersize material and water passing through said fines recovery subsystem vibratory dewatering screen; and
 a fines recovery subsystem submersible pump disposed at least partially within said fines recovery subsystem sump, said fines recovery subsystem submersible pump configured to pump material from said fines recovery subsystem sump to a feed inlet of said first fines recovery subsystem hydrocyclone.
Here, it is noted that Convery already teaches that the system is portable and may be configured to allow for easier transport and that the system may be configured with multiple separation stages (para. 12-26, 38).
Indeed, Mickelson teaches that it is well-known to configure these type of aggregate processing elements on a wheel-mounted chassis to allow for more efficient assembly/construction of the system at multiple locations (cf. fig. 2 and 4-6; col. 2-4 teaching configuration for roadway transport) and to use a subsystem sump as well as processing steps for hydrocyclone overflow for further recovery of materials (col. 4-5).
EvoWash further teaches the claimed fines recovery subsystem is ideal for production of specific sand/aggregate types (p. 4, 9-12 showing combination of dewatering screen with submersible sump, slurry pump and angled hydrocyclone set for further aggregate processing)
Further, the claimed features relating to portability of the system, the specific angle of the hydrocyclones, number of separating stages and vibrating screens or type of pump can be regarded as common design parameters/operating variables controlled by the design incentives and/or economic considerations involved in this type of subject matter.  This is especially applicable in the separating arts as the type of material to be separated controls variations in the specific device dimensions, features and/or sorting steps.  Moreover, legal precedent teaches that variations in these type of common design parameters/variables are obvious and that said parameters can be recognized as result-effective variables whose optimization would be known to one with ordinary skill in the art. See MPEP 2144.04.V and VI (teaching making device portable or duplication of known elements as obvious); 2144.05 I.II (ample motivation to optimize or modify result-effective variables based on “design need(s)” or “market demand”).

It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself and NPL as cited above, in legal precedent as described above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Convery for the reasons set forth above.


Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
September 26, 2022